•           •           •     
  •          •         •





MEMORANDUM OPINION

No. 04-10-00416-CV

THE ESTATE OF MARTHA JANE VALDEZ, Deceased

From the Probate Court No. 1, Bexar County, Texas
Trial Court No. 2008-PC-3026
Honorable Polly Jackson Spencer, Judge Presiding

PER CURIAM
 
Sitting:            Sandee Bryan Marion, Justice
                        Phylis J. Speedlin, Justice
                        Rebecca Simmons, Justice
 
Delivered and Filed: August 11, 2010 

VACATED AND APPEAL DISMISSED

            The appellant filed a motion to dismiss this appeal.  On June 30, 2010, this court issued an
opinion and judgment dismissing the appeal.  On July 15, 2010, appellant filed a Request for
Clarification or Modification of June 30, 2010 Memorandum Opinion.  We grant the motion and
withdraw our opinion and judgment of June 30, 2010 and issue this opinion and judgment in its
place.
            The trial court’s judgment dated March 2, 2010 is hereby vacated and this appeal is
dismissed.  See Tex. R. App. Proc. 43.2(e), (f).  Appellant’s request for immediate issuance of the
mandate is also granted.  It is therefore ORDERED that the Clerk of this court issue mandate
contemporaneously with this opinion and judgment.  Costs of appeal are taxed against the party who
incurred them. 
PER CURIAM